DETAILED ACTION
Amendments to the specification and drawings filed on 5/18/2021 are acknowledged.  Submission of the declaration under 37 CFR 1.132 filed on 5/18/2021 is acknowledged as well.  In view of claims’ amendment related to claims 1 and 20, the rejection under 35 U.S.C. 102 is now moot, but all of the claims are still rejected under 35 U.S.C. 103 for the reasons noted hereinbelow.  Claims 1-15, 18, 20-23, 26 and 30-31 are still pending for examination. 
  
Response to Amendment
The declaration under 37 CFR 1.132 filed on 5/18/2021 is insufficient to overcome the rejection of claims 1-15, 18, 20-23, 26 and 30-31 based upon Lamb as set forth in the last Office action because Lamb indeed teaches each and every limitations of the claim 1 such as protuberances each having a length, a height, a non-zero element angle and an upper surface that is planar as noted in the previous Office Action.  
Declarant argues on page 2, para 8:  “Unlike the inventive fabrics, the fabrics of Lamb have non-uniform protuberances with widely spaced apart warp floats and relatively low wall angles”. Emphasis added. 
Declarant admits that Lamb indeed discloses protuberances with relatively low wall angles. However, Declarant argues on page 2, para 9:  “The spacing between warp floats and the resulting loose protuberances of Lamb are caused by the weave pattern… the length of the warp float is insufficient to have the required flexibility to form a protuberance having the claimed wall angle”.  Emphasis added.
Declarant’s evidences with respect to protuberances and wall angles as taught by Lamb appear to contradict one another.  
uniform since this characteristic of protuberances is not recited in each of the respective claims 1, 13, and 20.  
Moreover, Declarant argues on page 2, para 7: “Unlike Mullally the presently claimed fabrics have protuberances with upper surfaces that are very uniform and substantially planar.  The uniform protuberance surface result from the inventive weave pattern which, unlike Mullally, does not use cross-machine direction yarns to anchor the warp floats”.
As noted in the previous Office Action, Mullally discloses fabric knuckles or fabric ripples that are the same as fabric protuberances as recited in the claimed invention and the fabric knuckles are indeed coplanar as disclosed throughout Mullally such as para [0006] and [0049].  Again, as noted hereinbefore, The Examiner does not dispute the evidence provided by the Declarant, but the evidence must commensurate in scope with what claims 1, 13, and 20 are requiring.  For example, the characteristic of protuberances to be uniformed and/or weave pattern does not use cross-machine direction yarns to anchor the warp floats are not within the scope of the claims as presented. 

Response to Arguments
Applicant's arguments filed on 05/18/2021 have been fully considered but they are not persuasive.
On pages 7 and 8, section A, Applicant contends: “Here, Lamb does not disclose a fabric having protuberances with the claimed wall angles. Rather, unlike the inventive fabrics, the fabrics of Lamb have protuberances with upper surfaces that are non-uniform and with relatively low wall angles. The shape and structure of the protuberances are the result of Lamb's weave pattern, which is distinct from that used to create the presently claimed fabrics…” Examiner respectfully disagrees.  Lamb discloses protuberances with a length, a height, and a non-zero element angle and having the wall angle.  It is also admitted by the Declarant’s evidence in which Declarant admits that Lamb indeed discloses protuberances with relatively low wall angles.  Emphasis is added.  At least for the aforementioned reasons, Applicant’s arguments are not convincing and the rejection is proper.  
Lamb indeed discloses protuberances with relatively low wall angles as admitted by the declaration and Applicant’s argument as well. The issue at hand is that Lamb indeed teaches the respective Shute and Wrap filaments being interwoven to one another to provide a web contacting fabric having protuberances with a length, a height, and a non-zero element angle.   Moreover, those specific characteristics of protuberances that Applicant’s arguments and the Declaration provided must commensurate in scope with what claims 1, 13, and 20 are as presently pending.  For example, Applicant contends that “In contrast, the presently claimed fabrics have uniform protuberances with steep wall angles, which are created by the novel weave pattern that causes the warp floats to twist together when forming the protuberances”.  However, the specific characteristics of weave pattern and protuberances are not found in the claimed invention.  
On page 9, section B, Applicant contends: “ While Mullally does disclose a fabric having ripples that are “substantially continuous but aligned along a slight angle (up to 15 degrees) with respect to the machine direction,” Mullally at ¶80, the reference provides no teaching or suggestion regarding the side wall angle of the protuberances. Element angle and sidewall angle are distinct and entirely unrelated. Compare definition of “element angle” in the Specification at page 6, lines 26-27 and definition of “wall angle” in the Specification at page 7, lines 3-7.”  Examiner respectfully disagrees.  Examiner submits that the characteristics of protuberances in Mullally are principally very similar to the claimed invention even though the phrase 
In sum, Examiner views that the cited references Lamb and Mullally are proper for the reasons discussed hereinabove.  Therefore, the rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Jürgen Lamb US 20170211235 A1 (Lamb) in view of Cristina Asensio Mullally, et al., US 20080110591 A1 (Mullally). 

Regarding claim 1, Lamb discloses: A woven papermaking fabric (para [0025] discloses “One disclosed aspect is the use of a fabric in the papermaking process…”) having a machine direction axis and a cross-machine direction axis (Figs. 1a and 1b and para [0044] discloses “…a machine direction (MD) and a cross-machine direction (CD)…”.   The MD and CD directions imply the respective X and Y axes of the fabric or web on the papermaking machine.), the fabric comprising: a plurality of machine direction (MD) oriented warp filaments and a plurality of substantially cross-machine direction (CD) oriented shute filaments (Figs. 1a and 1b, Abstract, background and para [0025], [0044].  Examiner views filaments are the same as yarns. In addition, in accordance with Applicant’s disclosure in the definitions section, particularly para [0029], which defines the warps and shutes, Lamb teaches the same with respect to warps and shutes filaments.), the shute filaments being interwoven with warp filaments to provide a machine contacting fabric side (Figs. 1a and 1b, para [0030]) and  an opposed web contacting fabric side (Figs. 1a and 1b, para [0030]), the web contacting fabric side having a plurality of protuberances (Figs. 1a, 1b, 2a and 2b and para [0044], [0077] and [0089].  Examiner views the protuberances or knuckles or ripples to be the same thing as well as warp yarn 10 of the fabric floating over weft yarns 11 of the fabric as disclosed in [0044] and depicted in Figs. 1a, 1b, 2a and 2b.  Applicant’s disclosure in the definitions section, particularly para [0031-0032] supports the Examiner’s view as well.) disposed thereon, the plurality of protuberances each having a length, a height and an upper surface that is substantially planar (Figs. 1a, 1b, 2a and 2b and para [0026], [0038], [0044], and [0049].  As noted hereinbefore, Examiner views that Lamb on para [0044] discloses “…A fabric for manufacturing such a paper product, or its corresponding use, includes a first side and a second side opposing the first side, a machine direction and a cross-machine direction, a plurality of machine direction (warp) yarns interweaving with a plurality of cross-machine direction (weft) yarns to form a pattern repeat at the first side, per pattern repeat each of the warp yarns forming several MD-floats consecutive in machine direction, each MD-float being formed by passing of a warp yarn on the first side over a plurality of consecutive weft yarns, the pattern repeat includes a plurality of elevated compression patterns (or regions or areas) separated by a plurality of valleys recessed relative to the compression patterns, wherein each compression pattern is formed by a plurality of MD floats (warp knuckles) which are directly adjacently arranged in cross-machine direction and at least a majority of them being offset relative to each other in the machine direction or overlapping in the cross machine direction, wherein at least one compression pattern has at least one first group of warp knuckles and at least one second group of warp knuckles, the at least one first group being formed by a first number of directly adjacent warp knuckles and the at least one second group being formed by a second number of directly adjacent warp knuckles, the second number being smaller than the first number and the average offset (or overlap) of the warp knuckles in the at least one first group is smaller than the average offset (or overlap) of the warp knuckles in the at least one second group.), the plurality of protuberances having a non-zero element angle and spaced apart from one another to define a plurality of valleys there between (para [0044] discloses “…a plurality of valleys recessed relative to the compression patterns, wherein each compression pattern is formed by a plurality of MD floats (warp knuckles) which are directly adjacently arranged in cross-machine direction and at least a 
However, Lamb does not specifically disclose:  a wall angle greater than about 20 degrees. 
In the same field of art, Mullally discloses:  a wall angle greater than about 20 degrees (para [0080] discloses “…The fabric ripples are substantially continuous but aligned along a slight angle (up to 15 degrees) with respect to the machine direction.  “Examiner views that the fabric ripples angled with respect to the machine direction since Applicant’s disclosure on para [0032] defines “…the term “wall angle” generally refers to the angle formed between a given valley bottom and an adjacent machine direction (MD) orientated protuberance and is the Pdq value, having units of degrees (°), as measured by profilometry and described in the Test Method section below.”  Therefore, Examiner views the principal concept of the angle formed between a given valley bottom with respect to the machine direction are fundamentally the same and therefore, various angles can be implemented by one of ordinary skill in the art to optimize the specific design choice for the intended purposes in the claimed invention.). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protuberances woven in a Twill pattern of Lamb by including the fabric ripples that are continuous along a slight angle as taught by Mullally so as to optimize weave patterns for the manufacture of woven papermaking fabrics that allow the web contacting surface of the fabric to be woven with three-dimensional topography as disclosed by the claimed invention.  Similarly, one of ordinary skill in the art, upon Mullally disclosure, would also have been motivated to apply its teaching of determining the dimensions of the plurality of protuberances and the warp filament with a float length for the benefit of the claimed invention.    

Regarding claim 2, Lamb in view of Mullally discloses all of the limitations of its base claim 1.  Mullally further discloses:  wherein each of the plurality of protuberances have a height that varies by less than about 150 µm along the length of the protuberance (para [0063] and Table 1, which discloses the knuckle height from top plane to intermediate plane for various fabric.  For example, there are 0.099mm, 0.177mm which are close enough to the 150 µm=0.15mm.)  Examiner views that the dimensions of the protuberances such as height or length are mere design choice or variation or routine optimization that would have been obvious to one of ordinary skill in the art before the effect filing date of the invention. 

Regarding claim 3, Lamb in view of Mullally discloses all of the limitations of its base claim 1.    Mullally further discloses:  wherein each of the plurality of protuberances have an upper surface lying in an upper surface plane and an adjacent valley having a valley bottom plane (Figs. 15 and 16 and para [0090-0091]), wherein the distance between the protuberance upper surface plane and the valley bottom plane varies less than about 150 µm along the length of the protuberance (Figs. 15 and 16 and para [0090-0091].  Examiner views that fact the valley bottom plane varies less than about 150 µm along the length of the protuberance are mere design choice or variation or routine optimization that can be implemented by one of ordinary skill in the art and therefore, immaterial to the patentability of the claimed invention.  Even though the particular values disclosed by Mullally with respect to the depth of the rippled channel are different, but the difference between the value disclosed by claimed invention 

Regarding claim 4, Lamb in view of Mullally discloses all of the limitations of its base claim 1.     Mullally further discloses: wherein each of the protuberances are discrete (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 5, Lamb in view of Mullally discloses all of the limitations of its base claim 1.     Mullally further discloses: wherein each of the protuberances are continuous (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 6, Lamb in view of Mullally discloses all of the limitations of its base claim 1.      Mullally further discloses: wherein each of the protuberances have an element angle from 5.0 to 10.0 degrees (para [0079] discloses “For the fabric shown in FIG. 6, the fabric ridges and valleys are oriented at an angle of about 5 degrees relative to the true machine direction of the sheet.”).

Regarding claim 7, Lamb in view of Mullally discloses all of the limitations of its base claim 1.       Mullally further discloses: wherein each of the protuberances have a wall angle greater than about 22 degrees (para [0080] discloses “…The fabric ripples are substantially continuous but aligned along a slight angle (up to 15 degrees) with respect to the machine direction. “  Examiner views that the fabric 

Regarding claim 8, Lamb in view of Mullally discloses all of the limitations of its base claim 1.    Mullally further discloses: wherein the web contacting surface has a valley depth from about 0.30 to about 1.00 mm (Fig. 15, para [0090] discloses “…The depth of the rippled channel, measured from the fabric top plane to the valley bottom plane, is approximately 0.720 mm.”). 

Regarding claim 9, Lamb in view of Mullally discloses all of the limitations of its base claim 1.      Mullally further discloses: wherein the valleys constitute at least about 50 percent of the projected surface area of the web contacting surface of the fabric (Figs. 15-20 and para [0090-0097] in which the web or tissue topography and/or profilometry maps of the tissues are disclosed.  Although Mullally does not expressly disclose that the valleys constitute at least about 50 percent of the projected surface area of the web, however, this feature is a mere design choice and/or routine optimization that can be readily implemented by one of ordinary skill in the art).

Regarding claim 10, Lamb in view of Mullally discloses all of the limitations of its base claim 1.      Mullally further discloses: wherein the each of the protuberances comprises from 2 to 6 warp filaments 

Regarding claim 11, Lamb in view of Mullally discloses all of the limitations of its base claim 1.     Mullally further discloses:  wherein each of the plurality of protuberances are parallel to one another and have substantially similar height, width and length (Figs. 2-6, and para [0053] discloses “…and still more specifically the alignment can be parallel to the machine direction…” as noted previously, this feature is a mere design choice and/or routine optimization that can be readily implemented by one of ordinary skill in the art).
               
Regarding claim 12, Lamb in view of Mullally discloses all of the limitations of its base claim 11.     
Mullally further discloses:  wherein each of the plurality of protuberances are continuous and define continuous valleys there between (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are continuous and define continuous valleys there between is a mere design choice and can be implemented by one of ordinary skill in the art and have no bearing on the patentability of the claimed invention).

Regarding claim 13, Lamb teaches:  A papermaking fabric woven (para [0025] discloses “One disclosed aspect is the use of a fabric in the papermaking process…”) from a plurality of interwoven shute and warp filaments (Figs. 1a and 1b, Abstract, background and para [0025], [0044].  Examiner views filaments are the same as yarns. In addition, in accordance with Applicant’s disclosure in the definitions section, particularly para [0029], which clearly defines the warps and shuts, Lamb teaches the same with respect to warps and shutes filaments.) and having a machine contacting surface (Figs. 1a and 1b, para [0030]) and an opposite web contacting surface (Figs. 1a and 1b, para [0030]), 
However, Lamb does not specifically disclose: the web contacting surface comprising a plurality of machine direction (MD) oriented protuberances woven in a twill pattern and having an element angle from 5.0 to 10.0 degrees and a wall angle greater than about 22 degrees, each of the MD oriented protuberances comprising 2 to 6 directly adjacent warp filaments, wherein each warp filament has a float length from 4 to 50 and the directly adjacent warp filaments forming the MD oriented protuberances have a paired portion having a float length from 2 to 8.
In the same field of art, Mullally discloses: the web contacting surface (para [0074] discloses “…fabric is a single layer structure in that all warps and shutes participate in both the sheet-contacting side of the fabric as well as the machine side of the fabric…”) comprising a plurality of machine direction (MD) oriented protuberances woven in a twill pattern (Fig. 7, para [0080] discloses “…The fabric ripples are substantially continuous but aligned along a slight angle (up to 15 degrees) with respect to the machine direction…” and para [0006] discloses “… papermaking fabrics which are 5-shed or greater and woven in non-regular twill patterns…” Emphasis add.) and having an element angle from 5.0 to 10.0 degrees (para [0079] discloses “For the fabric shown in FIG. 6, the fabric ridges and valleys are oriented at an angle of about 5 degrees relative to the true machine direction of the sheet.”) and a wall angle greater than about 22 degrees (para [0007] discloses “…long warp knuckles with other overlapping long warp 2 to 6 directly adjacent warp filaments (para [0022] discloses “…wherein each individual warp strand participates in both a structure of said ripples and a structure of said valleys.” and para [0023] discloses “…The ripples are formed of multiple warp strands grouped together and supported by multiple shute strands of two or more diameters.” Although Mullally does not expressly disclose that each of the protuberances comprises from 2 to 6 warp filaments, however, this feature is a mere design choice and/or routine optimization that can be readily implemented by one of ordinary skill in the art), wherein each warp filament has a float length from 4 to 50 and the directly adjacent warp filaments forming the MD oriented protuberances have a paired portion having a float length from 2 to 8 (para [0069] discloses “…In this structure, the longest warp float is over seven (7) shutes and two (2) different shute diameters are utilized…”.  Also, para [0073] discloses “…This is the longest, over-9-shute warp float of the t1207-12 weave pattern…”; entire para [0077]; and para [0084] discloses “… The profile slice shows the upper half of three 0.4 mm shutes which pass over and anchor the long warp floats (centerlines at about x=0.6, 5.85, and 11.1 mm) as well as two long warp floats approximately 5.0 mm in length (from x=0.8-5.5 and x=6.1-10.9).”  The aforementioned paragraphs in Mullally are cited since it is consistent with the Applicant’s disclosure with respect to float.  In accordance to Applicant’s disclosure on para [0051] that discloses “…When referring to the number of shute floats traversed by the warp filaments forming a given element the term “float length” will be used. For example, a warp filament forming the protuberance that extends substantially in the machine direction over five shute filaments is said to have a float length of five.).
  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protuberances woven in a Twill Lamb by including the fabric ripples and/or long warp knuckles as taught by Mullally so as to optimize weave patterns for the manufacture of woven papermaking fabrics that allow the web contacting surface of the fabric to be woven with three-dimensional topography as disclosed by the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Mullally disclosure, would also have been motivated to apply its teaching of determining the dimensions of the plurality of protuberances and the warp filament with a float length for the benefit of the claimed invention.

Regarding claim 14, Lamb in view of Mullally discloses all the limitations of its base claim 13.   
Mullally further discloses: wherein each of the MD oriented protuberances are discrete (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).
Regarding claim 15, Lamb in view of Mullally discloses all the limitations of its base claim 13.   
Mullally further discloses: wherein each of the MD oriented protuberances are continuous (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric knuckles or fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 18, Lamb in view of Mullally discloses all the limitations of its base claim 13.   
Mullally further discloses: wherein the web contacting surface has a valley depth from about 0.30 to about 1.00 mm (Fig. 15, para [0090] discloses “…The depth of the rippled channel, measured from the fabric top plane to the valley bottom plane, is approximately 0.720 mm.”).

Claims 20-23, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cristina Asensio Mullally, et al., US 20080110591 A1 (Mullally) in view of Hans-Jürgen Lamb US 20170211235 A1 (Lamb).  

	Regarding claim 20, Mullally discloses:   A woven papermaking fabric (Title, Abstract and para [0002].) comprising machine direction orientated strands having an element angle from 0.5 to 10 degrees (para [0079] discloses “For the fabric shown in FIG. 6, the fabric ridges and valleys are oriented at an angle of about 5 degrees relative to the true machine direction of the sheet.” Emphasis added.) a wall angle greater than about 22 degrees (para [0080] discloses “…The fabric ripples are substantially continuous but aligned along a slight angle (up to 15 degrees) with respect to the machine direction.  “Examiner views that the fabric ripples angled with respect to the machine direction since Applicant’s disclosure on para [0032] defines “…the term “wall angle” generally refers to the angle formed between a given valley bottom and an adjacent machine direction (MD) orientated protuberance and is the Pdq value, having units of degrees (°), as measured by profilometry and described in the Test Method section below.”  Therefore, Examiner views the principal concept of the angle formed between a given valley bottom with respect to the machine direction are fundamentally the same and therefore, various angles can be implemented by one of ordinary skill in the art to optimize the specific design choice for the intended purposes in the claimed invention.) and an upper surface plane that extends uninterrupted along the length of the protuberance (Figs. 15 and 16 and para a first and a second warp filament 2 to 6 warp filaments woven above a corresponding shute filament (para [0022] discloses “…wherein each individual warp strand participates in both a structure of said ripples and a structure of said valleys.” and para [0023] discloses “…The ripples are formed of multiple warp strands grouped together and supported by multiple shute strands of two or more diameters.” Although Mullally does not expressly disclose that each of the protuberances comprises from 2 to 6 warp filaments, however, this feature is a mere design choice and/or routine optimization that can be readily implemented by one of ordinary skill in the art) for a float length from 4 to 50 and having a paired portion with a float length from 2 to 10 ((para [0069] discloses “…In this structure, the longest warp float is over seven (7) shutes and two (2) different shute diameters are utilized…”.  Also, para [0073] discloses “…This is the longest, over-9-shute warp float of the t1207-12 weave pattern…”; entire para [0077]; and para [0084] discloses “… The profile slice shows the upper half of three 0.4 mm shutes which pass over and anchor the long warp floats (centerlines at about x=0.6, 5.85, and 11.1 mm) as well as two long warp floats approximately 5.0 mm in length (from x=0.8-5.5 and x=6.1-10.9).”  The aforementioned paragraphs in Mullally are cited since it is consistent with the Applicant’s disclosure with respect to float.  In accordance to Applicant’s disclosure on para [0051] that discloses “….When referring to the number of shute floats traversed by the warp filaments forming a given element the term “float length” will be used. For example, a warp filament forming the protuberance that extends substantially in the machine direction over five shute filaments is said to have a float length of five.), wherein the pair of MD oriented protuberances define a valley there between, the valley having a valley depth from about 0.30 to about 1.00 mm (Fig. 15, para [0090] discloses “…The depth of the rippled channel, measured from the fabric top plane to the valley bottom plane, is approximately 0.720 mm.”).  

Mullally does not explicitly discloses: a pair of spaced apart and substantially parallel machine direction (MD) oriented protuberances.
In the same field of art, Lamb discloses: a pair of spaced apart and substantially parallel machine direction (MD) oriented protuberances (para [0025] that discloses “The warp knuckles are machine direction oriented, i.e. the longitudinal extension of the warp knuckles is substantially parallel to the machine direction.”)

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mullally by using the warp knuckles that are substantially parallel to the machine direction as taught by Lamb.  Similarly, one of ordinary skill in the art, upon reading the Lamb disclosure, would also have been motivated to apply its teaching of determining the orientation of the plurality of protuberances with respect to the machine direction for the benefit of the claimed invention.

Regarding claim 21, Mullally in view of Lamb discloses all of the limitations of its base claim 20.  Mullally further discloses:  wherein no shute filaments are woven above the first and a second warp filament forming the MD oriented protuberances (Although Mullally does not expressly discloses this limitation, but the Figs. 2-8, 11, 19, and 20 in Mullally show that.  In addition, Examiner views that the fact no shute filaments are woven above the first and a second warp filament forming the MD oriented protuberances is simply a design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 22, Mullally in view of Lamb discloses all of the limitations of its base claim 20.  Mullally further discloses: wherein the pair of MD oriented protuberances are discrete (para [0053] 

Regarding claim 23, Mullally in view of Lamb discloses all of the limitations of its base claim 20.  Mullally further discloses:  wherein the pair of MD oriented protuberances are continuous (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 26, Mullally in view of Lamb discloses all of the limitations of its base claim 20.  Mullally further discloses:  wherein the valley is from two to ten warps wide (para [0074] discloses “…The shute paths, with respect to interlacings with the warps, of the stuffer yarns differ from the shute paths of the adjacent large shutes and pass on top of, or over, two warps within each of the fabric valleys.”).  

Regarding claim 30, Mullally in view of Lamb discloses all of the limitations of its base claim 20.  Mullally further discloses:   wherein the paired portion has a first end and a second end and the fabric further comprises a pair of bands disposed at the first and the second ends (claim 24, and para [0054] discloses “As used herein, "features" are defined as singular knuckles or touching groupings of knuckles which appear within the top plane of the fabric. As used herein, "substantially continuous machine-direction bands" of contact have disruptions or breaks in the contact pattern no larger than 0.7 mm measured in the machine direction.”

Mullally in view of Lamb discloses all of the limitations of its base claim 20.  Mullally further discloses:  wherein the pair of bands comprise a first stitch in which the interchange of warp and shute filaments comprises a warp filament above the shute float and second stitch in which the interchange of warp and shute filaments comprises a warp filament below the shute float (As noted with respect to claim 30, Mullally discloses configuration and orientation of the bands even though may not be exactly the same as the claimed invention, but the fact that the pair of bands includes first and/or second stitches are just a mere design choice and can be implemented by one of ordinary skill in the art and thus, have no bearing on the patentability of the claimed invention.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                         

/Eric Hug/Primary Examiner, Art Unit 1748